Citation Nr: 1214668	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  02-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals of a healed fracture of the left ankle with painful motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956. 

This matter comes to the Board of Veterans' Appeals  (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran was notified of the rating action in January 2002.  He filed a notice of disagreement in August 2002.  The RO issued a statement of the case in September 2002 and received the Veteran's substantive appeal later that month. 

This case was previously before the Board in April 2004, July 2009, and December 2010 at which times the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a healed fracture of the left ankle with painful motion is manifested by at least 15 degrees of dorsiflexion and at least 30 degrees of plantar flexion with subjective reports of swelling and pain and objective reports of some tenderness to palpation considered to be no more than moderately disabling.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for residuals of a healed fracture of the left ankle with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected left ankle disorder is more disabling than currently evaluated.  Specifically, in his September 2002 substantive appeal the Veteran wrote that he could not bend his foot in or out due to his left ankle.  Additionally, he reported that the ankle was in constant pain and necessitated a recent change in prescribed medication.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected residuals of a healed fracture of the left ankle with painful motion is rated under 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.  

Analysis

Following the Board's remand in April 2004, the Veteran's claims file was misplaced.  A search for the claims file was conducted in March 2009 but was not successful.  Thereafter, a rebuilt claims folder was established by the AMC/RO.  The AMC/RO has attempted to retrieve these misplaced records on several occasions, but many of the Veteran's in-service and post service medical records remain missing.  The rebuilt file includes a main volume beginning with the Board's April 2004 remand and only contains medial and treatment records, dating from February 2001 to July 2010.  There is also a May 1992 radiology report amongst these records.  Two folders of administrative records have been added, which contain older VA records from the early 1990s.  The AMC/RO has successfully obtained copies of the August 2002 notice of disagreement, September 2002 statement of the case, and September 2009 VA Form 9 at issue in this case but has not been able to obtain copies of the August 2001 claim for an increased rating or the December 2001 rating decision resulting in this appeal.  

In a case where the Veteran's original claims file is missing through no fault of the claimant, there is a heightened obligation for VA to assist the claimant in the development of his case. See O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claim under the provisions of 38 U.S.C.A. § 5107(a)  in a case where the original claims file is presumed lost or misplaced includes an obligation to search for alternative procedural documents and medical records, and to advise the Veteran that he may obtain and submit other forms of evidence, such as lay evidence.  See generally Hayre v. West, 188 F.3d 1327   (Fed. Cir. 1999); Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Evidence relevant to the level of severity of the Veteran's service-connected left ankle disorder includes two VA examination reports dated in September 2001 and April 2009.  Significantly, the September 2002 statement of the case noted a September 2001 VA examination report.  Unfortunately, despite several attempts to obtain a copy of the September 2001 VA examination report no such report has been associated with the claims file.  However, the September 2002 statement of the case summarized the September 2001 VA examination report as follows:  "Current VA examination shows a surgical scar over the lateral aspect of the ankle.  You have pain with dorsiflexion, plantar flexion, and inversion, but not with eversion.  Dorsiflexion is 15 degrees and plantar flexion is 30 to 40 degrees.  There is no laxity, erythema, atrophy, warmth, or effusion.  You have some tenderness to palpation over the left lateral malleolus area.  X-ray report confirms degenerative changes."    

During the April 2009 VA examination the examiner noted that VA treatment records showed traumatic arthritis of the left ankle as early as May 1993 with complaints of swelling in June 1994 and complaints of occasional pain in February 1995.  The Veteran reported that he broke his left ankle in February 1956 when he stepped off a curb.  He did not have any surgery on the ankle at that time, however, approximately 20 years earlier, after his military service, he twisted his left ankle again while walking along the road and stepping in a hole and had surgery at the VA for that.  He stated that a plate was placed in the left ankle.  He indicated that his last VA examination was approximately six years earlier.  

During the April 2009 VA examination the Veteran's main complaint was of persistent swelling in the left ankle when he was up on it during the day and persistent discomfort on the lateral aspect of the left ankle.  On review of subjective complaints, the Veteran stated that he had pain every day in the lateral aspect of the left ankle and had taken Ibuprofen on occasion but had to stop talking Ibuprofen because had developed some gastrointestinal bleeding.  He stated that he did have some weakness in the left ankle and also had stiffness.  He experienced swelling after being on the ankle all day and occasionally had heat in the left ankle.  He denied any locking or giving away.  He did have discomfort and fatigability of the ankle after being up on it all day.  Current medications included Tylenol.  

With regard to flare-ups, the Veteran stated that he did have episodes when the left ankle swelled more than usual and was more painful, and this usually occurred when he did something like cut the grass or bump it against something.  This occurred once every few weeks or so and the increased swelling may last for a week or so.  He would give the discomfort on an average basis of about 5-6 on a 1-10 rating and about 8-9 on a flare-up.  The alleviating symptoms were elevation and rest and the precipitating symptoms seemed to be standing on the feet for a length of time or doing things such as mowing the grass.  The pain was located on the lateral aspect of the ankle just above the lateral malleolus as he described it.  The Veteran stated that when he had a flare-up he did have increased welling and limitation of motion.  The Veteran used a cane in his right hand.  He did not have any other specific brace that he wore.   

The examiner noted, as above, that the Veteran had surgery on the left ankle 20 years earlier at a VA hospital due to a post-service injury.  Again, according to the Veteran, he had no left ankle surgery during military service.  The examiner indicated that he was not able to identify any entries in the claims file to confirm the surgery per se, but apparently it was documented.  The Veteran indicated that there was a metal plate remaining in the lateral aspect of the left ankle, purportedly as a result of this surgery.  

The Veteran denied any dislocations of the ankle.  As far as how the ankle effected the Veteran's usual occupation and daily activities, the Veteran had retired at age of 62 because he wanted to and not because of his left ankle disorder.  As far as activities of daily living, he was able to take care of himself.  He lived alone.  He was married but separated and had two adult children.  He indicated that he occasionally went fishing but did not participate in any other recreational activities.  He was able to drive without difficulty and to take care of activities of daily living.

Upon physical examination the Veteran walked with a shuffling-like gait and used a cane in the right hand.  The general alignment of the lower extremities was god with no malalignment of the lower extremities. The Veteran did have moderate clubbing of the lateral four toes on both the right and left foot, and also a moderate hallux valgus on both the right and left foot.  He had some scarring and skin changes approximately five inches above the anterior aspect of the right ankle from an old burn.  He had a five inch vertical scar over the left lateral malleolus and distal fibula from the surgical incision and this was well healed with no evidence of infection.  There was no significant swelling in either the left or right ankle.  The right supracondylar area measured 13 1/4 inches at 3 1/2 inches above the medial femoral condyle.  The left measured 13 1/4 inches.  The right calf measured 11 3/4 inches and the left calf measured 11 3/4 inches at a comparable level.  Sensation was normal in both the right and left lower extremities from the knee to the toes.  There were no callosities on either the right or left plantar or sole aspect of the foot.  There was no abnormal wear on either the right or left shoe.  Patellar reflexes were trace, right and left.  Achilles reflexes were trace, right and left.  Dorsalis pedis pulses were weak but palpable, right and left, and posterior tibial pulses were weak but palpable, right and left.  The leg lengths were equal.  Other than the well-healed surgical scar on the lateral aspect of the left ankle, the skin was of normal turgor and supple.  Observing the ankle from the rear, there was a normal relationship between the Achilles tendon, tibia/fibula, and calcaneus both right and left.

The alignment of the midfoot was normal, both right and left.  Range of motion testing of the left ankle revealed dorsiflexion from 0 to 15 degrees with mild pain in the last 5 degrees of dorsiflexion and with repetitions both actively and passively there was no loss of this dorsiflexion and no change in the pain.  The left ankle plantar flexed from 0 to 45 degrees actively and passively and with repetitions there was no complaint of pain and no loss of motion.  With regard to stability, the left ankle was stable to examination of the medial and lateral collateral ligaments and drawer testing but the veteran did complain of discomfort under the lateral malleolus with varus stressing of the lateral aspect of the left ankle.  The examiner noted that there was no objective evidence of pain other than the report as the Veteran gave.  There was no edema, effusion, instability, weakness, or redness. 

The Veteran's gait was abnormal in that it was a shuffling-type gait but the Veteran appeared to be walking with a normal heel-to-toe type of gait, both right and left.  There was no ankylosis.  The leg lengths were equal.  The Veteran denied inflammatory-type arthritis. 

The impression was mild degenerative arthritis of the left ankle from review of the claims file, from history obtained by the veteran, and from physical examination.  According to the examiner it appeared that the Veteran had a mild functional impairment from discomfort and mild limitation of motion in the left ankle.  

The examiner saw no objective evidence of pain other than the Veteran's reported discomfort.  The Veteran was examined as far as range of motion both actively and passively and against resistance, and there was no change of range of motion or increase in pain in relation to the left ankle.  The Veteran did exhibit some discomfort when stress was applied to the lateral aspect of the left ankle.  The examiner could not identify any specific incoordination of either the right or left ankle.  On the range of motion examination as the examiner performed it, he did not identify any fatigability.  By history, the Veteran stated that he did have further problems when he had a flare-up due to swelling of the left ankle and increased discomfort.  The examiner did not identify any instability of the left or right ankle.  There was no evidence on examination of locking and the Veteran did not give any history as such.  

X-ray examination revealed short K rods transversely distal left fibula with a figure of eight wire, arthritic changes of the ankle joint with a small effusion and vascular calcification.  The impression was ORIF (open reduction, internal fixation) of distal fibula.  

Also of record are VA treatment records dated through February 2010.  Significantly, a May 2002 VA treatment report noted complaints of worsening pain in the left ankle with weight bearing.  Examination findings recognized no abnormal movement, no neurological deficit, steady gait, and no peripheral or muscle impairment of the left ankle.  These records also show complaints related to a history for gout that includes the left ankle.  However, the Veteran is not service connected for gout.    

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's left ankle disorder.  While the Veteran does have some loss of motion, he did have 15 degrees of dorsiflexion/30 to 40 degrees of plantar flexion during the September 2001 VA examination and had 15 degrees of dorsiflexion (with pain at 10 degrees of dorsiflexion)/45 degrees of plantar flexion during the April 2009 VA examination.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Rather, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his left ankle disorder.   The overall disability picture presented by the Veteran's left ankle disorder is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  The Veteran's disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 is not warranted.

Similarly, given the evidence of record, a higher disability rating would not be warranted under any other diagnostic code.  38 C.F.R. § 4.7.  Because the Veteran's limitation of motion of the left ankle is compensable, 38 C.F.R. § 4.71a, DC 5010 is not applicable.  The Board has also considered whether the Veteran would be entitled to a compensable evaluation under other diagnostic criteria related to the foot.  Many of these diagnostic codes do not apply, however, as there is no evidence that the Veteran has flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (pes cavus) (DC 5278); unilateral metatarsalgia (Morton's disease) (DC 5279); unilateral hallux valgus (DC 5280); or hammer toe (DC 5282).  The Board also finds that a higher rating is not warranted under the only remaining diagnostic code in the absence of moderate malunion or nonunion of the tarsal or metatarsal bones.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the ankles, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from left ankle disorder in this case does not more nearly approximate the next higher rating.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the Veteran's left ankle disorder is manifested by pain and limitation of motion of the affected joint.  The rating criteria contemplate these impairments.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in December 2009 correspondence and the claim was readjudicated most recently in a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has assisted the appellant in attempting to search for and rebuild the claims file on several occasions, obtained VA treatment records, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As above, the original claims file has been lost or misplaced, and the existing file is a rebuilt claims file.  In such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In this case the Veteran has been advised of the fact that his claims file is a rebuilt file and has also been advised of the evidence currently of record pursuant to 38 C.F.R. § 3.159(e).  Specifically, the Veteran was notified of this by way of the July 2009 Board remand, a December 2009 notice letter, and the December 2010 Board remand.    

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for residuals of a healed fracture of the left ankle with painful motion is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


